ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_08_FR.txt. 392

OPINION DISSIDENTE DE M. AJIBOLA

[Traduction]

Introduction: Pourquoi l'affaire du Droit de passage sur territoire indien
devrait être reconsidérée.

Première exception préliminaire — Pourquoi la Cour n'aurait pas dû la
rejeter — Questions de réciprocité — Nécessité de réexaminer les prescriptions
des paragraphes 2 et 4 de l’article 36 du Statut — Conception contractuelle de
la bonne foi — Elément de surprise et acte «inamical» — Analyse comparative
de l'affaire du Droit de passage sur territoire indien et de la présente instance —
Différences et question des précédents — Autres considérations déterminantes.

Troisième exception préliminaire — Raison du désaccord avec la décision de
la Cour — Compétence de la commission du bassin du lac Tchad — Question de
savoir si la commission du bassin du lac Tchad est une institution régionale au
sens de l'article 52 de la Charte — Question de savoir si la commission du bassin
du lac Tchad est un tribunal au sens de l'article 95 de la Charte.

Quatrième exception préliminaire et raison pour laquelle j'ai voté en faveur de
cette exception.

Cinquième exception préliminaire et raison pour laquelle j'ai voté contre la
décision de la majorité des membres de la Cour — Absence d'examen par la
Cour de cette exception telle qu’elle avait été présentée par le Nigéria.

Sixième exception préliminaire et raison pour laquelle j'ai voté contre la déci-
sion de la Cour.

Septième exception préliminaire et raison pour laquelle j'ai voté en faveur de
la deuxième partie de l'exception du Nigéria — Application et interprétation des
articles 74 et 83 de la convention des Nations Unies sur le droit de la mer.

Huitième exception préliminaire et raison pour laquelle j'ai voté contre la
décision de la Cour.

Raisons pour lesquelles j'ai voté en faveur de la décision de la majorité des
membres de la Cour sur la deuxième exception préliminaire et la première partie
de la septième exception préliminaire.

Conclusion: Nécessité pour les Parties de saisir la Cour au moyen d’un com-
promis — Nécessité d'être prudent.

INTRODUCTION

La première exception préliminaire du Nigéria, soulevée dans la pré-
sente instance le 17 décembre 1995, offre à la Cour une nouvelle possibi-
lité d'évaluer de façon critique sa jurisprudence relative aux dispositions
du paragraphe 2 de l’article 36 du Statut et plus particulièrement celles de
son paragraphe 4, qui traite de la question de la clause facultative en ce
qui concerne la compétence de la Cour. Malheureusement, la Cour a
décidé de s’en tenir à sa jurisprudence dans l'affaire du Droit de passage
sur territoire indien de 1957, ce que je désapprouve vigoureusement. C’est
fondamentalement pour cette raison que je joins à l’arrêt de la Cour
l'exposé de la présente opinion dissidente. Outre mon désaccord avec la

121
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 393

décision de la Cour concernant la première exception préliminaire, dans
laquelle elle a réaffirmé cette jurisprudence établie il y a plus de quarante
ans, je ne souscris pas à la décision à laquelle la Cour est parvenue sur six
autres exceptions préliminaires soulevées par le Nigéria.

I. LA PREMIÈRE EXCEPTION PRÉLIMINAIRE

La première exception préliminaire du Nigéria est la plus importante
des exceptions soumises à la Cour et elle a été longuement débattue par
les deux Parties. De fait, si la Cour avait retenu cette exception, elle
aurait ainsi décidé de la suite qui devait être donnée aux deux requêtes du
Cameroun, introduites le 29 mars et le 6 juin 1994, respectivement, et, à
mon avis, elle aurait dû rejeter ces requêtes sur la base de cette exception.

Il me semble que cette première exception préliminaire est fondamen-
tale et qu’elle est à la base même de la requête du Cameroun. Elle
concerne essentiellement l'interprétation des prescriptions énoncées aux
paragraphes 2 et 4 de l’article 36 du Statut de la Cour. Afin de décider si
cette exception préliminaire doit être rejetée ou retenue, il y a lieu d’exa-
miner certaines questions pertinentes soulevées par le Nigéria et le Came-
roun dans leurs arguments et exposés respectifs.

Ces questions sont notamment les suivantes:

1. La réciprocité, ou la coïncidence, telle qu’exprimée au paragraphe 2
de l’article 36 dans le membre de phrase «a l’égard de tout autre Etat
acceptant la même obligation», et dans la déclaration faite par le Nigéria
en vertu de la clause facultative, qui emploie le mot «réciprocité».

2. La bonne foi et l’élément de surprise. |

3. Les exigences énoncées au paragraphe 4 de l’article 36 du Statut de
la Cour, à savoir:

«Ces déclarations seront remises au Secrétaire général des Nations
Unies qui en transmettra copie aux parties au présent Statut ainsi
qu’au Greffier de la Cour.» (Les italiques sont de moi.)

4. L’arrét rendu dans Paffaire du Droit de passage sur territoire indien
(CEJ. Recueil 1957, p. 125).

A. La réciprocité

Selon le Nigéria,

«Le Cameroun, en déposant sa requête le 29 mars 1994, a agi pré-
maturément et, ce faisant, n’a pas satisfait à la condition de récipro-
cité, qui doit être remplie avant que la juridiction de la Cour puisse
être invoquée contre le Nigéria.» (CR 98/1, p. 29.)

Le Cameroun a déposé sa déclaration d’acceptation de la juridiction
obligatoire de la Cour le 3 mars 1994 et sa requête trois semaines plus

122
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 394

tard (soit le 29 mars 1994), alors que le Nigéria avait accepté la com-
pétence de la Cour selon les modalités prévues au paragraphe 2 de l’ar-
ticle 36 du Statut dès le 14 août 1965.

D’après le Cameroun, l'exception ainsi soulevée par le Nigéria ne
résiste pas à l’examen. Selon lui:

«En vertu des règles du droit international pertinentes en cette
affaire, ainsi que de la jurisprudence solidement établie de la Cour,
un Etat partie au système de la clause facultative peut introduire une
instance contre un autre Etat partie à ce système aussitôt après le
dépôt de sa déclaration d’acceptation auprès du Secrétaire général
de lOrganisation des Nations Unies.» (CR 98/3, p. 47, par. 54.)

Il y a lieu de relever que cette exception préliminaire présente deux
aspects relatifs à l’emploi et à l’application du mot «réciprocité»: la
«réciprocité statutaire» consacrée au paragraphe 2 de l’article 36 du Sta-
tut de la Cour (voir le membre de phrase «à l’égard de tout autre Etat
acceptant la même obligation») et la «réciprocité» au sens où Ventend le
Nigéria dans sa déclaration d’acceptation de la clause facultative, où il
reconnaît la juridiction de la Cour «comme obligatoire de plein droit et
sans convention spéciale, à l'égard de tout autre Etat acceptant la même
obligation, c’est-à-dire sous la seule condition de réciprocité...» (les ita-
liques sont de moi). Ainsi, pour que le Cameroun puisse invoquer la com-
pétence de la Cour à l'égard du Nigéria, il doit surmonter deux obstacles:
a) satisfaire à l'exigence de «réciprocité» posée par le Nigéria et égale-
ment b) satisfaire à la «réciprocité statutaire» prévue au paragraphe 2 de
l’article 36 du Statut.

Les conseils des deux Parties se sont livrés à une analyse détaillée de la
déclaration faite par le Nigéria en vertu de la clause facultative et ont
donné des interprétations différentes du mot «réciprocité».

Toutefois, si l’on doit accorder aux mots leur sens ordinaire, la déclara-
tion faite par le Nigéria en vertu de la clause facultative exprime claire-
ment la notion de réciprocité en termes de coïncidence, notamment dans
le membre de phrase «à l'égard de tout autre Etat acceptant la même
obligation», et cette exigence de réciprocité est reprise dans l’expression
«sous la seule condition de réciprocité». La première de ces exigences est
formulée exactement dans les mêmes termes que le paragraphe 2 de l’ar-
ticle 36 du Statut de la Cour. Il ne suffit donc pas que le Cameroun ait
essayé de satisfaire à l’exigence statutaire de réciprocité en déposant sa
propre déclaration en vertu de la clause facultative comme le Nigéria
l’avait fait en 1965. On doit également s’assurer qu’il a agi de bonne foi et
non de façon subreptice.

En quoi le Cameroun a-t-il agi subrepticement? En s’abstenant de noti-
fier officiellement au Nigéria (peut-étre par une note diplomatique) son
intention d’introduire une instance devant la Cour. En tout état de cause,
les deux Parties sont des Etats voisins. Des arguments ont été avancés des
deux côtés pour faire valoir que, d’une façon ou d’une autre, le Nigéria
connaissait l’intention du Cameroun, et que celle-ci avait été annoncée

123
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 395

dans les médias et évoquée dans d’autres instances, notamment lors de
réunions de l’Organisation de l’unité africaine. Il me semble que c’est élu-
der la question. Le Nigéria aurait dû recevoir une notification officielle. A
mon avis, c’est manifestement une condition préalable que le Cameroun
ne saurait ignorer et j’y reviendrai plus en détail.

B. L’exigence énoncée au paragraphe 4 de l’article 36 du Statut de la Cour

Aux termes du paragraphe 4 de l’article 36 du Statut, tout Etat qui
dépose une déclaration doit la remettre au Secrétaire général de l’Orga-
nisation des Nations Unies, qui, à son tour, en fransmettra copie aux
parties au Statut ainsi qu’au greffier de la Cour. Ce paragraphe a été
ajouté à l’article 36 lors de la phase des délibérations au sein de la com-
mission IV/1 à la conférence de San Francisco.

Dans son ouvrage intitulé The Law and Practice of the International
Court, 1920-1996, Shabtai Rosenne a cité le commentaire qu'avait fait
Hudson sur ce point: «l’insertion de cette disposition dans le Statut était
un «détail @intendance mais un détail qui, compte tenu des incertitudes
qui s'étaient manifestées, était de nature à se révéler utile»» (vol. IL,
p. 753). Aucune des deux Parties ne conteste qu’une telle déclaration entre
dans les prévisions de l’article 102 de la Charte des Nations Unies, qui
exige lui aussi l’enregistrement de ces documents auprès du Secrétariat. Le
problème en l’occurrence n’est pas que le Cameroun a omis d’enregistrer
la déclaration qu’il a faite en vertu de la clause facultative auprès du
Secrétaire général, mais que cette déclaration n’a été transmise au Nigéria
que près d’un an plus tard. Quelle est en ce cas la conséquence de ce délai,
étant donné que le Nigéria exige la réciprocité? De toute évidence, la
déclaration faite par le Nigéria en vertu de la clause facultative avait été
depuis 1965 communiquée à tous les Etats Membres de l'Organisation des
Nations Unies, y compris au Cameroun, et avait été publiée. Dans ce
contexte, la réciprocité exige que le Nigéria ait été informé de l’existence
de la déclaration faite par le Cameroun en vertu de la clause facultative
avant que celui-ci ne dépose sa requête auprès de la Cour, pour éviter
l’élément de surprise et pour s’assurer que le Cameroun a agi de bonne foi.

C. Le concept contractuel

Dans l’arrêt qu’elle a rendu en 1957 dans l'affaire du Droit de passage,
la Cour a observé que le simple fait de déposer une déclaration d’accepta-
tion de la juridiction obligatoire de la Cour auprès du Secrétaire général
de l'Organisation des Nations Unies conférait automatiquement à l'Etat
auteur de cette déclaration la qualité de partie au système de la clause
facultative à l'égard de tout autre Etat ayant fait une déclaration de
même type. La Cour a employé le mot «contractuel» et a déclaré que:
«Le rapport contractuel entre les Parties et la juridiction obligatoire de la
Cour qui en découle sont établis...» (Droit de passage sur territoire
indien, exceptions préliminaires, arrêt, C.IJ. Recueil 1957, p. 146.) En

124
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 396

conséquence, si l’on considère que le dépôt d’une déclaration d’accepta-
tion est une offre faite aux Etats parties au Statut qui n’ont pas encore
déposé leur déclaration, la question importante est de savoir quand
(ratione personae et ratione temporis) on peut considérer que cette offre a
été acceptée par un Etat qui dépose par la suite une déclaration. D’après
la décision que la Cour a rendue en 1957 et dans toutes les autres affaires
de même ordre, comme celle du Temple de Préah Vihéar, on considère
que l'offre a été acceptée à la date du dépôt de la nouvelle déclaration
d'acceptation auprès du Secrétaire général de Organisation des Nations
Unies. Dans cette dernière affaire, la Cour a déclaré:

«La seule formalité prescrite est la remise de lacceptation au
Secrétaire général des Nations Unies, conformément au para-
graphe 4 de l’article 36 du Statut.» (Temple de Préah Vihéar, excep-
tions préliminaires, arrêt, CI.J. Recueil 1961, p. 31.)

Bien que la formation des contrats par correspondance soit une notion
qui varie d’un système juridique national à un autre, il est néanmoins
indiscutable qu’une offre doit avoir été communiquée à son destinataire
avant qu’un contrat puisse être considéré comme liant les parties. Dans
l'opinion dissidente qu’il a jointe à l’arrêt rendu dans l’affaire du Droit de
passage, M. Badawi a confirmé ce point de vue lorsqu'il a fait observer:

«Quel que soit ce moment, nous nous trouvons, en l’espèce, dans
une situation qui, en tout état de cause et quel que soit le critére ou
le moment que l’on adopte relativement a la formation du contrat
par correspondance, est manifestement antérieure audit moment. Le
cas se limiterait à une offre non encore expédiée.» (Droit de passage
sur territoire indien, exceptions préliminaires, arrêt, C.J. Recueil
1957, p. 156-157.)

On a du mal à concevoir une situation dans laquelle un contrat serait
considéré comme obligatoire pour une partie alors que celle-ci n’a pas
connaissance de sa teneur et de ses conditions. Que l’autre partie soit aver-
tie que son offre a été acceptée est donc une condition préalable essentielle.
Or, de toute évidence, cette condition n’est pas remplie en l'espèce, puisque
le Nigéria n’a pas été avisé de la déclaration du Cameroun avant que ce
dernier (le Cameroun) ne dépose sa requête auprès de la Cour. En outre,
dans son opinion dissidente, M. Badawi a conclu que: «L'offre du Portu-
gal, contenue dans sa déclaration et adressée aux autres Etats, n'avait pas
été acceptée par l'Inde, ni même communiquée à l'Inde.» (/bid., p. 156.)

Lorsque l’Inde a prié la Cour, en 1957, de se prononcer sur ses ex-
ceptions préliminaires, deux questions de fond (et non de procédure)
essentielles ont été invoquées aux fins d’interpréter les dispositions du
paragraphe 4 de l’article 36. Ces deux conditions sont manifestement obli-
gatoires puisque, dans les deux cas, le terme employé en anglais dans
l’article est «shall». Concernant la première condition, la Cour a, à juste
titre, décidé que la déclaration devait être déposée par l'Etat déclarant
auprès du Secrétaire général de Organisation des Nations Unies. Mais la

125
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 397

Cour a omis d’exiger le respect de la deuxième condition préalable, à
savoir la transmission par le Secrétaire général d’une «copie aux parties
au présent Statut ainsi qu’au Greffier de la Cour». Or il s’agit là d’une
autre condition préalable, que l'Etat déclarant doit remplir avant de pou-
voir valablement invoquer la compétence de la Cour. Seuls ce sens ordi-
naire et cette interprétation (conformes à l’article 31 de la convention de
Vienne de 1969 sur le droit des traités) permettent de conférer à ces deux
conditions un sens et une interprétation identiques. Cette transmission est
la seule modalité valable et obligatoire de notification officielle aux autres
Etats parties, et en l’occurrence au Nigéria. Pour que le Cameroun puisse
valablement déposer une requête devant la Cour, il est essentiel que le
Nigéria ait été averti de la déclaration du Cameroun mais il n’en a été
informé que onze mois et demi après sa remise, alors que le Cameroun
avait déjà déposé sa requête. Il est regrettable que la Cour ait constam-
ment suivi pendant plus de quarante ans la jurisprudence découlant de sa
décision de 1957 dans l’affaire du Droit de passage sur territoire indien.

La Cour a dit que cette exigence de transmission était d’ordre purement
procédural, estimant qu’une décision différente aurait pu entraîner des
incertitudes quant au moment où sa compétence peut être invoquée. Mais
tout ce qui est exigé de l'Etat déclarant est qu’il s'assure auprès du cabinet
du Secrétaire général de l'Organisation des Nations Unies, avant de dépo-
ser sa requête, que cette condition préalable de transmission a été remplie
par le Secrétariat, de même qu’il devrait s’assurer que son instrument de
déclaration a été déposé comme il convient auprès du Secrétaire général.
Un Etat déclarant qui sait que la condition de transmission est une condi-
tion préalable, tout comme le dépôt de sa déclaration, s’assurerait avant
de déposer sa requête que ces deux conditions ont été remplies. À mon
avis, il n’est pas besoin de s’attarder davantage sur la question de lincer-
titude. Si l’on rend obligatoire l’exigence de la transmission, l'Etat décla-
rant n’en remplirait pas moins les deux conditions en s’informant dûment
auprès du Secrétaire général de l'Organisation des Nations Unies.

La nature de la déclaration indienne d’acceptation de la juridiction
obligatoire de la Cour du 28 février 1940, dans laquelle l’Inde reconnais-
sait comme obligatoire la juridiction de la Cour pour une période déter-
minée «à compter de ce jour», est peut-être une autre raison qui a per-
suadé la Cour de décider en 1957 que la question de la transmission était
d'ordre purement procédural. C’est là une différence manifeste entre
laffaire du Droit de passage sur territoire indien et la présente instance.
La déclaration du Nigéria se fonde sur la réciprocité et, de ce fait, il était
essentiel qu’elle ait été dûment notifiée et ait produit tous ses effets.

D. La bonne foi et l'élément de la surprise

Le Nigéria soutient que le dépôt par le Cameroun d’une requête auprès
de la Cour l’a pris par surprise et que cette requête a peut-être été intro-
duite à la dérobée. En outre, le Nigéria fait valoir que le Cameroun n’a
pas fait preuve de bonne foi. Le Cameroun rejette toutes ces accusations

126
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 398

et prétend que le Nigéria était informé de son intention d’introduire une
instance devant la Cour. Le Cameroun évoque une réunion où il avait
mentionné l'arbitrage comme un moyen de régler le différend.

Depuis 1957, lorsque la Cour a tranché l’affaire du Droit de passage
sur territoire indien, le principe de la bonne foi en droit international a
connu de nouveaux développements très importants. Il existe une décla-
ration de l’Assemblée générale de 1970 sur les relations amicales entre
Etats (résolution de l’Assemblée générale 2625 (XXV), qui prescrit aux
Etats de remplir de bonne foi les obligations qu'ils ont souscrites confor-
mément à la Charte. Aux termes de l’article 26 de la convention de
Vienne de 1969 sur le droit des traités, «tout traité en vigueur lie les
parties et doit être exécuté par elles de bonne foi». Le paragraphe 2 de
l’article 2 de la Charte des Nations Unies dispose que tous les Etats
Membres doivent remplir de bonne foi les obligations qu’ils ont assumées
aux termes de la Charte. La Cour s’est également référée au principe de la
bonne foi dans de nombreuses affaires. En 1974, dans l’affaire des Essais
nucléaires (Nouvelle-Zélande c. France), elle a relevé que:

«L’un des principes de base qui président à la création et à l’exé-
cution d’obligations juridiques, quelle qu’en soit la source, est celui
de la bonne foi. La confiance réciproque est une condition inhérente
de la coopération internationale, surtout à une époque où, dans bien
des domaines, cette coopération est de plus en plus indispensable. »
(CLS. Recueil 1974, p. 473, par. 49.)

Laffaire des Activités militaires et paramilitaires illustre avec une per-
tinence toute particulière, s’agissant de l’exception préliminaire considé-
rée, la question de la bonne foi. Dans cette affaire, les Etats-Unis avaient
voulu agir pour modifier, le 6 avril 1984, leur déclaration de 1946, de
façon à contrecarrer suffisamment et immédiatement la requête déposée
par le Nicaragua le 9 avril 1984. (Le Nicaragua avait déposé sa déclara-
tion en vertu de la clause facultative le 24 septembre 1929.)

En l’espèce, la Cour a estimé qu’il existait une base suffisante à sa com-
pétence. Dans son arrêt, elle a fait observer que:

«le droit de mettre fin immédiatement à des déclarations de durée
indéfinie est loin d’être établi. L’exigence de bonne foi paraît imposer
de leur appliquer par analogie le traitement prévu par le droit des
traités, qui prescrit un délai raisonnable pour le retrait ou la dénon-
ciation de traités ne renfermant aucune clause de durée. Puisque le
Nicaragua n’a manifesté en fait aucune intention de retirer sa propre
déclaration la question de savoir quel délai raisonnable devrait être
respecté n’a pas à être approfondie: il suffira d’observer que le laps
de temps du 6 au 9 avril ne constitue pas un «délai raisonnable.»
(Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), compétence et recevabilité,
arrêt, C.IT. Recueil 1984, p. 420; les italiques sont de moi.)

127
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 399

En conséquence, si la Cour a franchi une nouvelle étape depuis larrét
qu’elle a rendu en 1957 dans l’affaire du Droit de passage, estimant qu’une
déclaration faite en vertu de la clause facultative ne saurait prendre fin
en l’absence de l’élément de la bonne foi, il va de soi qu’elle pourrait
procéder de la même manière en l'espèce en franchissant un nouveau pas.

De l’avis de la Cour, le principe de la bonne foi joue un rôle important
en matière de déclarations faites en vertu de la clause facultative pour ce
qui est de la réciprocité.

Toujours dans l’affaire des Activités militaires et paramilitaires, la
Cour a également remarqué que:

«En fait les déclarations, bien qu’étant des actes unilatéraux, éta-
blissent une série de liens bilatéraux avec les autres Etats qui accep-
tent la même obligation par rapport à la juridiction obligatoire, en
prenant en considération les conditions, réserves et stipulations de
durée. Dans l'établissement de ce réseau d'engagements que constitue
le système de la clause facultative, le principe de la bonne foi joue un
rôle essentiel; et la Cour a souligné la nécessité de respecter, dans les
relations internationales, les règles de la bonne foi et de la confiance
en des termes particulièrement nets...» (Activités militaires et para-
militaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d'Amérique), compétence et recevabilité, arrêt, C.J. Recueil 1984,
p. 418; les italiques sont de moi.)

Si, à titre d’hypothèse, le Nigéria, conscient que le Cameroun s’appré-
tait à déposer sa requête le 29 mars 1994, avait retiré sa déclaration en
vertu de la clause facultative, par exemple, le 26 mars 1994, plaçant ainsi
le Cameroun dans une situation similaire à celle du Nicaragua, la Cour
aurait décidé que le Nigéria n’avait pas agi de bonne foi et qu’un tel
retrait ne saurait faire obstacle à la requête du Cameroun. La Cour est
maintenant priée de s'intéresser au «revers de la médaille» et, à mon avis,
elle devrait rendre un «jugement réciproque», en rejetant la requête du
Cameroun comme ayant été déposée de mauvaise foi.

Le Cameroun a vigoureusement fait valoir que l'introduction d’une
instance devant la Cour ne peut être considérée comme un acte inamical.
Toutefois, les Etats ont pour pratique de porter des affaires devant la
Cour lorsque la négociation et les tentatives d’accord ont échoué. Il n’est
pas inhabituel que des Etats considèrent l'introduction d’une instance
comme un acte inamical, notamment en l'absence de compromis. C’est ce
qu’illustrent les mesures prises par le Pérou et la Colombie dans l’affaire
du Droit d'asile, en 1950, avant que la Colombie ne dépose finalement
une requête le 15 octobre 1949. L’acte de Lima du 31 août 1949, qui
autorise l’une ou l’autre partie à déposer sa requête auprès de la Cour,
dispose ce qui suit dans son deuxième paragraphe:

«Que, vu l'impossibilité pour les plénipotentiaires du Pérou et de
la Colombie de parvenir à un accord sur les termes dans lesquels ils
pourraient soumettre conjointement à la Cour internationale de Jus-

128
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 400

tice le cas en discussion, ils conviennent que la procédure devant la
juridiction reconnue de la Cour pourra être engagée à la demande de
Pune quelconque des deux Parties, sans que cela constitue un acte
inamical envers l’autre Partie ou un acte de nature à porter atteinte
aux bons rapports entre les deux pays. La Partie exerçant ce droit
annoncera amicalement à l’autre, avec un préavis raisonnable, la
date du dépôt de sa requête.» (Droit d'asile, arrêt, C.I.J. Recueil
1950, p. 268; les italiques sont de moi.)

Il n’est donc pas inhabituel pour un Etat de considérer Pintroduction
d’une requête devant la Cour comme «inamicale» lorsque cette introduc-
tion a lieu sans préavis du requérant ou d’autres sources auxquelles on
s'attend.

E. L'affaire du Droit de passage sur territoire indien

Sous cet intitulé, deux points sont à examiner:

a) la présente instance se distingue très aisément de l’affaire du Droit de
passage ;

b) même si on ne peut la distinguer de l’affaire du Droit de passage, la
Cour ne devrait pas suivre ce précédent.

a) Les différences

Premièrement, l'Inde n’a manifestement pas beaucoup insisté sur l’élé-
ment de la bonne foi, alors que le Nigéria a plaidé avec vigueur l’absence
de bonne foi de la part du Cameroun, sur la base des éléments de fait et
de droit pertinents.

Deuxièmement, le 28 février 1940, lorsque l’Inde a déposé sa déclara-
tion en vertu de la clause facultative, elle a reconnu la juridiction de la
Cour pour une période déterminée «à compter de ce jour» (Droit de pas-
sage sur territoire indien, exceptions préliminaires, arrêt, C.J. Recueil
1957, p. 146). Or la déclaration du Nigéria ne contient aucune disposition
de ce genre; au contraire, elle exige la réciprocité de tout Etat déclarant.

L'Inde n'ayant pas davantage beaucoup insisté sur la question de la
réciprocité, contrairement au Nigéria, la Cour ne s’y est pas non plus
attardée. La situation en l’espèce est différente de celle qui prévalait dans
l'affaire du Droit de passage, qui concernait certaines enclaves en Inde,
sur lesquelles le Portugal revendiquait un droit de passage. En l’espèce, le
Cameroun demande qu’une décision soit prise au sujet de la totalité de sa
frontière terrestre et maritime avec le Nigéria. De plus, en l’espèce, les
droits d’Etats tiers sont en jeu. Dans la zone du lac Tchad, les intéréts du
Tchad et du Niger sont en cause et, dans la zone maritime, ce sont ceux
de la Guinée équatoriale, de Sao Tomé-et-Principe et du Gabon.

b) La question du précédent

Au début de son ouvrage intitulé Precedent in the World Court,
M. Mohamed Shahabuddeen écrit:

129
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 401

«Les décisions de fa Cour internationale de Justice sont presque
aussi riches de renvois aux précédents que les décisions d’une ins-
tance judiciaire de common law. Même si ses précédents ne la lient
pas, la Cour s'y réfère comme exprimant avec autorité ses vues sur
les points de droit tranchés.» (Les italiques sont de moi.)

Le principe stare decisis ne s’applique pas à la Cour et la règle du pré-
cédent ne s’impose donc pas. L’article 59 du Statut de la Cour dispose
expressément qu’une décision de la Cour n’est obligatoire que pour les
parties et dans l'affaire dont i s’agit. L'article 62 du Statut permet à un
Etat, lorsqu'il estime que, dans un différend, un intérêt d’ordre juridique
est pour lui en cause, d’adresser à la Cour une requête, à fin d'intervention.

En pratique, toutefois, la Cour se fonde le plus souvent sur ses précé-
dents, qu’elle suit.

Si cette pratique est souhaitable afin de garantir un certain degré de
prévisibilité dans la jurisprudence de la Cour, il y a des cas où la Cour,
pour une raison ou pour une autre, ne doit pas s’en tenir à ses précédents.
La présente instance nous en fournit un exemple.

Cette dernière pratique n’est d’ailleurs pas inconnue de la Cour, qui l’a
suivie dans plusieurs affaires, comme celle de l’Interprétation des traités
de paix conclus avec la Bulgarie, la Hongrie et la Roumanie où la Cour
a refusé de s’en tenir à la règle stricte qu’elle avait énoncée au sujet du
Statut de la Carélie orientale s’agissant de rendre un avis consultatif,
De même, dans l’affaire de la Barcelona Traction, la Cour n’a pas suivi
le précédent de l'affaire Nottebohm sur la question de la protection diplo-
matique.

Récemment, M. Shabtai Rosenne s’est intéressé de près aux affaires
relatives aux déclarations faites en vertu de la clause facultative du para-
graphe 4 de l’article 36 du Statut au regard de l’affaire du Droit de pas-
sage. Dans son récent ouvrage intitulé An International Law Miscellany,
il a fait observer:

«Devant la Cour actuelle, cette tactique judiciaire a été suivie dans
cinq affaires d’une grande importance politique exceptionnelle:
l'affaire des Essais nucléaires ( Australie c. France), l'affaire du Pla-
teau continental de la mer Egée, l'affaire des Activités militaires et
paramilitaires au Nicaragua et contre celui-ci, et les deux affaires
relatives à des Questions d'interprétation et d'application de la
convention de Montréal de 1971 résultant de l'incident aérien de Loc-
kerbie. En outre, il y avait dans toutes ces affaires «un défendeur
contre son gré» (dans la première et la troisième, un membre per-
manent du Conseil de sécurité) et dans les deux premières, le défen-
deur contre son gré a refusé de prendre une part quelconque à la
procédure, ne faisant que rendre plus complexes les questions de
compétence et de recevabilité.

L'existence de cette procédure bien établie, alliée aux cinq derniers
précédents, suscite de graves doutes quant au maintien de l’applica-

130
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 402

tion automatique du principe que la Cour a admis dans l’affaire du
Droit de passage. Le paragraphe 4 a été presque automatiquement
inséré dans l’article 36 du Statut lors de la conférence de San Fran-
cisco et, comme tout autre texte, il se prête à plusieurs interpréta-
tions. Depuis lors, une évolution importante a eu lieu à la fois en ce
qui concerne le droit général relatif aux dépositaires d’instruments
multilatéraux, formulé pour la première fois (tel qu’il est énoncé)
dans les conventions de Vienne, et dans la pratique étatique telle
qu’elle ressort des affaires mentionnées.» (P. 92.)

Enfin, il a avancé les quelques suggestions suivantes:

«On peut se demander si l’évolution postérieure à l'affaire du
Droit de passage ne justifie pas un réexamen du principe posé dans
cette affaire si l’occasion devait se présenter. En tout état de cause,
on peut espérer que, si l’occasion s’offrait de réviser le Statut, on
préterait davantage attention aux conséquences du paragraphe 4 de
larticie 36 qu’on ne l’a fait en 1945, et qu’on trouverait le moyen de
protéger les Etats qui ont accepté la compétence de la Cour en appli-
cation du paragraphe 2 du dépôt par surprise d’une déclaration à
New York et de l'introduction immédiate d’une instance accompa-
gnée d’une demande en indication de mesures conservatoires avant
que le défendeur puisse être (et non «soit») au courant du dépôt de
la déclaration; et que les décisions relatives à la formulation des
déclarations, à leur révision et à leur dénonciation et aux autres ins-
truments connexes seraient alignées sur ce qui est aujourd’hui le
droit et la pratique établis relatifs à l’exercice des fonctions du dépo-
sitaire de traités multilatéraux et autres instruments internationaux.»
(Rosenne, op. cit., p. 92-93.)

Il ressort nettement des propos et citations ci-dessus que la décision ren-
due dans l’affaire du Droit de passage sur territoire indien devrait, de
manière générale, être reconsidérée pour donner à la Cour la possibilité de
constater que ce précédent n’est pas heureux du point de vue du droit, parce
que cette décision n’a pas dûment tenu compte de la deuxième condition
obligatoire prévue au paragraphe 4 de l’article 36 du Statut de la Cour, à
savoir que les Etats parties «recevront» notification avant que tout Etat
déclarant puisse invoquer la compétence de la Cour. Les deux conditions,
celle de la «remise» et celle de la «transmission» sont obligatoires, comme
il est énoncé au paragraphe 4 de l’article 36, dont les dispositions doivent
être respectées par tout Etat en litige qui entend déposer une requête.

F. Autres considérations déterminantes

De nombreuses circonstances de la présente affaire sont suffisamment
déterminantes pour persuader la Cour de retenir l’argument du Nigéria,
même pour des raisons objectives. Premièrement, le Nigéria et le Came-
roun sont des Etats voisins et le resteront indéfiniment et il n’est donc pas
dans l'intérêt de la paix et des relations de bon voisinage dans la région

131
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 403

que l’une des Parties puisse être traduite devant la Cour contre sa
volonté. Il ressort du dossier soumis à la Cour que les deux Parties sont
déjà engagées dans un processus de règlement d’une partie du différend.
Il a été procédé à une délimitation et à une démarcation dans certaines
zones et c’est faire preuve de mauvaise foi que de porter l’affaire devant
la Cour alors que d’autres voies de règlement du différend entre les
Parties sont à l’étude. |

En outre, de nombreuses affaires de délimitation dans des différends
terrestres et maritimes ont été introduites devant la Cour par voie de
compromis. Tout récemment, l’affaire du Différend territorial (Jamahi-
riya arabe libyennelTchad) en a offert un bon exemple. Cette affaire a été
tranchée, l'arrêt a été rendu le 3 février 1994 et, à la fin de mai de cette
même année, la Libye s’était conformée à l’arrêt de la Cour. Il existe dix
autres affaires du même ordre: Minquiers et Ecréhous ( Francel Royaume-
Uni), CLS. Recueil 1953, p. 47; Souveraineté sur certaines parcelles
frontalières (Belgiquel Pays-Bas), C.I.J. Recueil 1959, p. 209; Plateau
continental de la mer du Nord (République fédérale d’ Allemagne/Dane-
mark; République fédérale d’AllemagnelPays-Bas), C.J. Recueil 1969,
p. 3; Plateau continental (TunisielJamahiriya arabe libyenne), C1J.
Recueil 1982, p. 18; Délimitation de la frontière maritime dans la région
du golfe du Maine (CanadalEtats-Unis d'Amérique), C.I.J. Recueil 1984,
p. 246; Plateau continental (Jamahiriya arabe libyennel Malte), CII.
Recueil 1985, p. 13; Différend frontalier (Burkina Fasol République du
Mali), CI.J. Recueil 1986, p. 554; Différend frontalier terrestre, insu-
laire et maritime (El Salvadorl Honduras; Nicaragua intervenant)), C1 J.
Recueil 1992, p. 351; et les affaires suivantes relatives à des différends
territoriaux qui sont pendantes devant la Cour: Délimitation maritime et
questions territoriales entre Qatar et Bahreïn et Ile de Kasikilil Sedudu
(BotswanalNamibie).

Trois autres affaires ont été introduites par voie d’une requéte unilaté-
rale: Temple de Préah Vihéar (Cambodge c. Thaïlande), C.J. Recueil
1962, p. 6; Plateau continental de la mer Egée (Grèce c. Turquie), C.J.
Recueil 1978, p. 3, et Délimitation maritime dans la région située entre le
Groenland et Jan Mayen (Danemark c. Norvège), CI.J. Recueil 1993,
p. 38. Toutefois, ces affaires concernaient soit une délimitation maritime
soit des différends frontaliers, mais non pas les deux comme dans la pré-
sente instance.

Selon un principe fondamental et tout à fait admis du droit internatio-
nal, la compétence de la Cour repose sur le consentement des Etats
concernés. La Cour a de nouveau exprimé ce point de vue dans l'affaire
récente de Délimitation maritime et questions territoriales entre Qatar
et Bahrein:

«Il ne fait pas de doute que la compétence de la Cour ne peut être
établie qu’en recherchant la volonté des Parties, telle qu’elle résulte
des textes pertinents.» (Compétence et recevabilité, arrêt, CII.
Recueil 1995, p. 23, par. 43.)

132
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 404

Sur ce même principe bien établi, M. Rosenne a fait le commentaire suivant:

«Il existe un principe de droit international général incon-
testé selon lequel aucun Etat n’est tenu de soumettre un quel-
conque différend avec un autre Etat ou de rendre compte de ses ac-
tions à un tribunal international. L’accord des parties au différend
est une condition préalable au règlement du différend au fond.»
(The Law and Practice of the International Court, 1920-1996, vol. II,
p. 563.)

Ce fondement de la juridiction de la Cour étant consensuel, on pourrait
faire valoir avec force en l'instance qu’à moins qu’un tel consentement ne
soit donné en pleine connaissance de cause, et ne soit pas imposé, la Cour
devrait faire preuve de prudence judiciaire s’agissant d'examiner l'affaire
au fond. Le Nigéria a soulevé cette exception, en faisant valoir que la
requête a été déposée par surprise et qu’il n’avait été dûment averti ni par
le Cameroun ni par le Secrétaire général de l'Organisation des Nations
Unies avant le dépôt de la requête par le Cameroun.

Dans le même ordre d’idée, il importe également que la Cour examine
la question de la justice qui sous-tend cette exception préliminaire et
qu’elle se demande si une compétence imposée au Nigéria, qui est un
défendeur contre son gré, serait de nature à promouvoir la paix et les
relations de bon voisinage entre les Parties et dans la région concernée.
Ce concept de justice n’est pas abstrait, il doit être défini et déterminé
conformément aux dispositions du paragraphe 3 de l’article 2 de la
Charte. Rosenne définit comme suit la compétence:

«Au sens large, on entend par compétence le pouvoir de la Cour
de «rendre la justice» entre les Etats en litige, de trancher l’affaire
portée devant elle de façon définitive et obligatoire pour ces Etats.
L'expression «rendre la justice» a été utilisée par la Cour plusieurs
fois, notamment dans son avis consultatif rendu sur la demande de
réformation d’un jugement du Tribunal administratif des Nations
Unies.» (The Law and Practice of the International Court of Justice,
1920-1996, vol. II, p. 536.)

C’est pour toutes les raisons exposées ci-dessus que je suis convaincu
que la Cour aurait dû retenir la première exception préliminaire du Nigé-
ria et par conséquent rejeter les requêtes du Cameroun.

II. LA TROISIÈME EXCEPTION PRÉLIMINAIRE

La troisième exception préliminaire du Nigéria est ainsi formulée: «le
règlement des différends de frontière dans la région du lac Tchad est sou-
mis à la compétence exclusive de la commission du bassin du lac Tchad»
(CR 98/5, p. 64). Le Nigéria soutient que les dispositions du statut de la
commission du bassin du lac Tchad, annexé 4 un accord du 22 mai 1964,
lient les quatre Etats signataires de cet accord, y compris le Cameroun. II

133
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 405

fait également valoir que les dispositions de ce statut, conjuguées aux
accords et autres ententes entre les quatre Etats parties à l’accord, lient
ces Etats et que le Cameroun ne saurait donc déposer une requête en
application du paragraphe 2 de l’article 36 du Statut de la Cour. Les deux
autres Etats membres de la commission sont le Tchad et le Niger. Le
Cameroun conteste la manière dont le Nigéria interprète les fonctions et
les pouvoirs de cette commission. Les deux parties se sont référées au sta-
tut de la commission, de même qu’aux fonctions qui lui ont été assignées
par les quatre Etats membres de la commission.

Un examen attentif des devoirs de la commission est plus que suffisant
pour constater qu’il entre dans ses attributions d’examiner toutes les
demandes soumises a la Cour par le Cameroun. Ces attributions peuvent
être classées en deux catégories: celles qui sont énoncées dans le statut,
c’est-à-dire à l’article IX, aux paragraphes

«c) de maintenir la liaison entre les Hautes Parties contractantes
en vue de l’utilisation la plus efficace des eaux du bassin;

d) de suivre l’exécution des études et des travaux dans le bassin
du Tchad relevant de la présente convention, et d’en tenir
informés les Etats membres au moins une fois par an, par
l’exploitation des comptes rendus systématiques et pério-
diques que chaque Etat s’engage à lui adresser;

g) d'examiner les plaintes et de contribuer à la solution des dif-
férends» (les italiques sont de moi),

et celles qui ont été confiées à la commission par décision des Etats
membres. Deux sous-commissions d’experts ont ainsi été chargées, notam-
ment, de procéder à la démarcation et à la délimitation des frontières
dans la zone du lac Tchad, en se fondant sur des documents de travail
constitués par différents accords et conventions conclus entre les an-
ciennes puissances coloniales. Il est important de souligner que les sous-
commissions ont été chargées non seulement de délimiter les frontières
mais également de les démarquer. Ces opérations ont été menées en 1989
et 1990; en 1994, le processus avait été entièrement terminé et il ne man-
quait plus que la signature et la ratification du document pertinent par les
différents chefs d’Etats. Bien que le Cameroun ait ratifié ce document
l’année dernière (après l’introduction de la présente instance devant la
Cour), le Nigéria n’a pas suivi son exemple, sans doute parce que l’affaire
introduite par le Cameroun était pendante devant la Cour.

Le fait que la commission a déja mené et achevé les travaux que la Cour
est maintenant priée par le Cameroun d’entreprendre est un argument
important et convaincant pour retenir cette exception préliminaire. Les
quatre Etats membres ne contestent pas l’issue des travaux de la commis-
sion et il ne reste qu’à ratifier l’instrument qui en résulte. Outre qu’il est
difficile, dans ces circonstances, d’établir l’existence d’un quelconque dif-
férend entre le Nigéria et le Cameroun dans le bassin du lac Tchad (sauf a

134
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 406

propos de Darak et des îles adjacentes), on peut conclure que les Parties,
ayant présenté leurs revendications à la commission, sont liées par les
décisions de celle-ci. La dichotomie manifeste de l’autorité judiciaire
concernant le bassin du lac Tchad qui pourrait apparaître si les quatre
Etats membres acceptaient tous de ratifier à l’avenir l'instrument de la
commission serait peut-être une source de perplextité et de confusion.

Le Nigéria a également invoqué l’article 52 de la Charte des Nations
Unies, et considère que le mandat de la commission entre dans le cadre
d’accords «ou d’organismes régionaux destinés à régler les affaires qui,
touchant au maintien de la paix et de la sécurité internationales, se pré-
tent à une action de caractère régional». Il s’agit, en l’occurrence, de
savoir si l’on peut considérer la commission du bassin du lac Tchad
comme une organisation régionale. À mon sens, elle peut être considérée
comme telle et remplit donc la condition requise par l’article 52 de la
Charte pour une raison très simple: comme on l’a déjà vu, le para-
graphe IX g) de son statut donne à la commission le pouvoir d’examiner
les plaintes et de contribuer à régler les différends et à surmonter les dif-
férences. Le mandat qui a été confié à la commission par ce groupe régio-
nal d'Etats est en accord avec le maintien de la paix et de la sécurité
internationales, tel que prévu au paragraphe 1 de l’article 52 de la Charte.

Au cours de ses plaidoiries, le Nigéria, a également invoqué l’article 95
de la Charte des Nations Unies, qui dispose que:

«Aucune disposition de la présente Charte n'empêche les
Membres de l'Organisation de confier la solution de leurs diffé-
rends à d’autres tribunaux en vertu d’accords déjà existants ou qui
pourront être conclus à l’avenir.»

La question cruciale en l'espèce est celle de savoir si la commission du
bassin du lac Tchad est un tribunal. À mon avis c’est le cas, parce que
tous les pouvoirs, fonctions et devoirs d’un tribunal lui ont été conférés et
qu’elle est compétente pour agir en cette qualité. Le mot «tribunal» est
un terme générique, qui s'applique à diverses instances chargées de régler
des différends. Dans le document des Nations Unies intitulé Law Termi-
nology, le mot tribunal est défini comme «une personne ou un organe
exerçant une fonction juridictionnelle en dehors du système judiciaire
ordinaire, c’est-à-dire exerçant des fonctions quasi judiciaires». Il y est
également dit que les tribunaux

«sont souvent établis par l’autorité statutaire et sont alors parfois
appelés tribunaux statutaires. Bien qu’ils se situent en dehors du sys-
tème judiciaire ordinaire, leurs décisions sont néanmoins soumises
au contrôle juridictionnel de la plus haute instance judiciaire. Ils
peuvent prendre le nom de tribunal, bureau, commission, comité ou
conseil et se classent en trois catégories: les tribunaux administratifs,
les tribunaux nationaux et les tribunaux d’investigation...» (Les ita-
liques sont de moi.)

135
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 407

En tout état de cause, le mandat de la commission ne comprend pas seu-
lement la délimitation et la démarcation des frontières dans le bassin du
lac Tchad, mais aussi le règlement des différends, et la commission peut
donc être considérée comme un tribunal administratif ou arbitral, selon le
cas. C’est donc à bon escient que le Nigéria invoque les dispositions de
l’article 95 de la Charte. Un examen de l’article 94 de la Charte, qui traite
de la nécessité de se conformer «à la décision de la Cour internationale de
Justice», distingue manifestement cette Cour de tout tribunal qui pour-
rait être établi conformément à l’article 95 en tant qu’organe juridiction-
nel de substitution au dépôt d’une requête auprès de la Cour.

Une chose est donc claire concernant cette exception préliminaire: la
commission s’est vu confier la tâche, dont elle reste saisie, de délimiter et
de démarquer la frontière entre les deux Parties dans le bassin du lac
Tchad et il n’est donc pas admissible que la même tâche soit confiée à la
Cour. C’est pourquoi je conclus que la Cour n’est pas compétente. En
outre, la mission de la commission, accomplie au profit et au nom des
quatre Etats membres, est une affaire conjointe, manifestement indivi-
sible. Les deux Parties à l'instance sont donc dans l’obligation de recon-
naître et de respecter la compétence exclusive de la commission du bassin
du lac Tchad.

Enfin, une certaine prudence s’impose au sujet de cette exception pré-
liminaire: la Cour ne devrait pas être amenée à entreprendre ce que les
Parties ont déjà accompli par l’intermédiaire de la commission.

Pour toutes ces raisons, j'estime que la troisième exception préliminaire
du Nigéria aurait dû être retenue.

III. LA QUATRIEME EXCEPTION PRÉLIMINAIRE

La Cour rejette la quatrième exception préliminaire du Nigéria, qui est
ainsi formulée:

«La Cour ne devrait pas déterminer en l’espèce l’emplacement de
la frontière dans le lac Tchad dans la mesure où cette frontière cons-
titue le tripoint dans le lac ou est constituée par celui-ci.» (Excep-
tions préliminaires du Nigéria, vol. 1, p. 84, par. 4.12.)

Je suis toutefois en désaccord avec cette décision. En effet, compte tenu
de la position du tripoint, il est difficile, voire impossible, de connaître de
la requête du Cameroun.

Le Cameroun conteste cette exception préliminaire et soutient que la
jurisprudence de la Cour ne conforte pas la thèse du Nigéria. Les deux
Parties se sont référées à l’affaire du Différend frontalier( Burkina Faso!
République du Mali), où la chambre de la Cour s’est déclarée compétente
pour connaître de l’affaire bien que le point terminal de la frontière était
situé sur la frontière d’un autre Etat, tiers à l’instance. Selon le Came-
roun, l'affaire du Différend frontalier et celle du Différend territorial (Ja-

136
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 408

mahiriya arabe libyenne|Tchad) sont des précédents qui ne se distinguent
pas de la présente instance, contrairement à ce que soutient le Nigéria.

Comme je l’ai déjà indiqué plus haut, la saisine de la Cour dans une
affaire de cette nature passe par un assentiment incontestable des deux
parties. Tant l’affaire du Différend frontalier que celle du Différend ter-
ritorial ont ainsi été portées devant la Cour par voie de compromis. Un
autre facteur important milite en faveur de argument du Nigéria: ses
intérêts et ceux du Tchad et du Niger sont interdépendants dans le bassin
du lac Tchad pour lequel la commission s’est acquittée de sa mission de
démarcation et de délimitation. .

Mais, dans la présente instance, la position du Tchad concernant le tri-
point est plus pertinente que dans le cas des affaires du Différend fron-
talier et du Différend territorial. Il a été fait mention de heurts ayant déjà
opposé le Nigéria et le Tchad dans cette zone qui pourraient ou non
affecter le tripoint. On pourrait donc dire que les intérêts du Tchad, et
dans une certaine mesure ceux du Niger, constituent l’objet de cette
affaire qui, à mon avis, ne saurait être examinée au fond sans l’interven-
tion du Tchad. A l’évidence, on pourrait immédiatement me répondre
que l’article 59 du Statut prévoit que la décision de la Cour n’est obliga-
toire que pour les parties. Toutefois, la présente instance s’apparente aux
affaires du Timor oriental (Portugal c. Australie) et de Certaines terres à
Phosphates à Nauru (Nauru c. Australie). L'affaire de ? Or monétaire pris
à Rome en 1943 est également pertinente en la matière. Le Cameroun a
fait valoir que ses requêtes ne portent que sur la question de la frontière
entre lui-même et le Nigéria. En l’occurrence, la question n’est pas de
savoir ce que le Cameroun présente ou dit, mais ce qu’il en est en pra-
tique, sur le terrain, de la position du tripoint entre le Tchad et les Par-
ties. Il est tout à fait certain que la délimitation de la frontière entre le
Cameroun et le Nigéria aura des répercussions sur la frontière entre le
Cameroun et le Tchad en raison de l’emplacement du tripoint. Il serait
souhaitable que la Cour soit saisie par le Cameroun, le Nigéria et le
Tchad par voie de compromis. Elle serait alors incontestablement compé-
tente. Pour toutes ces raisons, j'estime que la quatrième exception préli-
minaire du Nigéria devait être retenue.

IV. LA CINQUIÈME EXCEPTION PRÉLIMINAIRE

A mon avis, la Cour aurait dû retenir la cinquième exception prélimi-
naire telle que formulée par le Nigéria, alors qu’elle l’a malheureusement
rejetée, d’où mon désaccord avec sa décision. Deux raisons importantes
m'ont convaincu d’adopter un point de vue opposé à celui de la Cour: en
fait, celle-ci n’a pas répondu à l’exception préliminaire telle que formulée
et présentée par le Nigéria; en outre, les conclusions auxquelles elle est
parvenue sont contradictoires.

Dans sa cinquième exception préliminaire, le Nigéria soutient qu’aucun
différend ne l’oppose au Cameroun «concernant la délimitation de la

137
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 409

frontière en tant que telle sur toute sa longueur entre le tripoint du lac
Tchad et la mer». Selon lui, le Cameroun n’a tout simplement pas prouvé
Pexistence d’un tel différend, ni dans sa requête originale, ni dans sa
requête additionnelle déposée le 6 juin 1994. Le Nigéria a en outre précisé
son exception en affirmant:

«1) qu'il n’y a pas de différend concernant la délimitation de la fron-
tière en tant que telle dans le lac Tchad, sans préjuger de la ques-
tion du titre sur Darak et les îles avoisinantes habitées par des
Nigérians ;

2) quiln’y a pas de différend concernant la délimitation de la fron-
tière en tant que telle entre le tripoint du lac Tchad et le mont
Kombon;

3) qu'il n’y a pas de différend concernant la délimitation de la fron-
tiére en tant que telle entre la borne frontiére 64 sur la riviére
Gamana et le mont Kombon;

4) qu’il n’y a pas de différend concernant la délimitation de la
frontière en tant que telle entre la borne frontière 64 sur la
rivière Gamana et la mer» (exceptions préliminaires du Nigéria,
vol. I, p. 87).

Le Cameroun rejette la thése du Nigéria et soutient qu’il existe en fait des
différends relatifs non seulement a la zone du bassin du lac Tchad et a la
frontière jusqu’à la mer, mais également à la délimitation maritime. La
question posée au Nigéria par la Cour ne se limitait pas à la frontière
terrestre, mais se rapportait à la totalité de la frontière. En conséquence,
dans sa conclusion, la Cour a estimé qu'il existait entre les Parties des
différends concernant I’«ensemble de la frontière». Il est donc clair qu’à
proprement parler la Cour n’a pas traité spécifiquement de la cinquième
exception préliminaire soulevée par le Nigéria. Elle aurait dû limiter son
examen à l’exception préliminaire telle que présentée par le Nigéria et
Pon ne peut donc dire que la Cour a correctement analysé la cinquième
exception préliminaire du Nigéria.

Comme le soutient le Nigéria, il y a eu démarcation partielle de la fron-
tière. Il relève en effet que, «[a]u total, il semble qu’un peu plus de 335 kilo-
mètres de la frontière actuelle aient été marqués de façon claire par le pla-
cement de bornes» (CR 98/2, p. 21). Le Cameroun ne le conteste pas. Le
Nigéria a aussi précisé:

«Même si on adopte une vision large de l’étendue de la frontière visée
par ces incidents de nature locale (par exemple, environ 400 mètres de
frontière par «incident»), ils concernent, même s’ils sont tous pertinents
(ce qui n’est pas le cas) peut-être 17 à 20 kilomètres de sa longueur.
Une telle distance ne saurait être considérée comme mettant en cause
la totalité de la longueur de cette frontière d’environ 1680 kilomètres
ou comme soulevant un différend à son sujet.» (CR 98/2, p. 25.)

Cela permet donc de conclure que, contrairement à la thèse du Came-
roun, la zone litigieuse peut être considérée comme relativement minime,

138
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 410

voire négligeable. En tout état de cause, les faits allégués concernant les
incidents et les différends tels que présentés par les Parties font à tout le
moins apparaître clairement qu’il n’est pas question d’un différend qui
porterait sur toute la longueur de la frontière, du lac Tchad à la mer.

Un autre aspect de la cinquième exception préliminaire du Nigéria
a trait à la portée juridique et géographique du différend frontalier. II
semble que, du point de vue de la Cour, le Nigéria n’a pas fait connaître
sa position de façon claire et définitive sur le tracé de la frontière ou, qu’à
tout le moins, il n’accepte pas les revendications du Cameroun. En outre,
en se fondant sur la réponse fournie par le Nigéria (à la question susmen-
tionnée qui lui a été posée), la Cour n’est pas en mesure d’apprécier
quelle est, pour ce pays, la portée juridique du différend, actuellement ou
à l'avenir. Le Nigéria n’ayant pas déposé son contre-mémoire, il n’est pas
tenu de révéler à ce stade de la procédure quels sont ses moyens de
défense. Ainsi, comme la Cour l’a constaté, «l’étendue exacte de ce dif-
férend ne saurait être déterminée à l’heure actuelle» (arrêt, par. 93).
Pourtant, elle a également conclu qu’«un différend n’en existe pas moins
entre les deux Parties, à tout le moins en ce qui concerne les bases juri-
diques de la frontière» (ibid. ). A mon avis, ce sont là des affirmations
contradictoires, que je ne saurais approuver. En fait, la demande que le
Cameroun a formulée dans sa requête aurait dû porter exclusivement sur
les secteurs frontaliers litigieux et les zones des incidents, qui représentent
moins de cinq pour cent de toute la frontière.

Une fois encore, la Cour aurait dû dans son arrêt s’en tenir à l’excep-
tion préliminaire telle que le Nigéria l’a formulée et telle qu’il l’a déve-
loppée en quatre points. Suivant cette approche, la Cour a dans un
premier temps conclu à juste titre que: «Sur la base de ces critères, il
existe bel et bien des différends en ce qui concerne Darak et des îles avoi-
sinantes, Tipsan ainsi que la presqu'île de Bakassi.» (Paragraphe 87 de

Parrét.)
La Cour aurait donc dû s’intéresser —— et, en fait, se limiter exclusive-
ment — à ces zones frontalières manifestement litigieuses, comme le

reconnaissaient les Parties. La Cour l’a d’ailleurs confirmé en faisant
observer:

«Tous ces différends concernent la frontière entre le Cameroun et
le Nigéria. Etant donné toutefois la longueur totale de cette frontière
qui s'étend sur plus de 1600 kilomètres, du lac Tchad jusqu’à la mer,
on ne saurait affirmer que ces différends par eux-mêmes concernent
une portion si importante de la frontière qu’il existerait de ce fait
et nécessairement un différend portant sur l’ensemble de celle-ci.»
(Par. 88.)

Or, s’agissant de cette exception préliminaire, la Cour a considéré que
c'était la totalité de la zone, du lac Tchad à la mer, qui était litigieuse et
non pas seulement les zones mentionnées par le Nigéria.

La Cour ne s'étant pas prononcée exclusivement sur l’exception préli-
minaire telle que formulée par le Nigéria, son arrêt peut être remis en

139
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 411

cause en vertu de la règle non ultra petita. La Cour s’est trouvée en pré-
sence d’une question du même ordre dans l’affaire du Droit d’asile (C.LJ.
Recueil 1950, p. 402). Ce n’est pas à la Cour d’étendre ou d'élargir la
portée d’une exception préliminaire telle que formulée et présentée par
l'Etat qui la soulève et il ne lui revient pas non plus de la modifier de sa
propre initiative. La Cour doit examiner et trancher l’exception prélimi-
naire telle qu’elle a été formulée par la partie qui l’a soulevée.

Dans Vaffaire des Minquiers et Ecréhous {France/ Royaume-Uni),
introduite par un compromis, par exemple, la Cour avait été priée de
décider à laquelle des parties appartenaient ces groupes d’îles. Elle aurait
pu éventuellement conclure que ces îles avaient le statut de «res nullius»
ou de «condominium» (C.I.J. Recueil. 1953, p. 52), mais elle était obligée
de se limiter à «rechercher laquelle des Parties a produit la preuve la plus
convaincante d’un titre à l’un ou à l’autre de ces groupes, ou aux deux à
la fois» (ibid. ).

Dans son ouvrage intitulé The Law and Practice of the International
Court, 1920-1996, S. Rosenne estime que:

«lorsque la Cour tranche conformément au droit international
les différends qui lui sont soumis, elle doit en principe s’en tenir aux
termes de son mandat, c’est-à-dire, selon les cas, au compromis, aux
conclusions ou à la question soumise à son avis consultatif. Cela
— la règle non ultra petita — permet aux parties de définir en der-
nier ressort les termes dans lesquels la Cour peut régler leur diffé-
rend.» (Vol. I, p. 173.)

En conclusion, si la Cour avait appliqué ce principe et s’était bornée à
examiner la teneur de la cinquième exception préliminaire, telle que for-
mulée et défendue par le Nigéria, elle aurait pu aboutir à une décision
différente de celle qui a été la sienne en la matière.

C’est pour ces motifs que j’ai voté contre la décision de la Cour.

V. LA SIXIÈME EXCEPTION PRÉLIMINAIRE

J’ai voté contre la décision concernant la sixième exception prélimi-
naire, car je suis convaincu que le Nigéria a raison de soutenir que la
requête déposée par le Cameroun ne satisfait pas aux critères exigés
quant à l’exposé des faits sur lesquels elle se fonde, notamment en ce qui
concerne les dates, les circonstances et les lieux précis des prétendus
incursions et incidents imputés au Nigéria, ainsi accusé d’avoir enfreint
sa responsabilité internationale. Une analyse minutieuse des requêtes du
Cameroun révèle des incohérences, des vices de forme, des imprécisions
et des erreurs.

Certaines de ces incohérences ressortent clairement des requêtes
déposées le 29 mars 1994 et le 6 juin 1994. En ce qui concerne les condi-
tions que le Cameroun est tenu de respecter, ses requêtes doivent indiquer

140
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 412

«autant que possible les moyens de droit sur lesquels le demandeur
prétend fonder la compétence de la Cour; ellef[s] indique[nt] en
outre la nature précise de la demande, et contienfnen]t un exposé
succinct des faits et moyens sur lesquels cette demande repose»
(Règlement, art. 38, par. 2; les italiques sont de moi).

Il est vrai que le Cameroun a suffisamment précisé les motifs juridiques
sur lesquels reposent ses requétes, mais il n’a toutefois pas indiqué
comme il convient la nature précise de sa demande ni fourni «un exposé
succinct des faits et moyens sur lesquels cette demande repose».

Pour que le Cameroun puisse dire que la responsabilité internationale
du Nigéria est engagée et, partant, soutenir qu’il lui doit réparation, il ne
suffit pas qu’il formule des déclarations générales et non étayées par des
éléments de preuve sur les incidents. Il doit fournir des détails complets
sur les lieux, les dates et la nature des incidents qui se seraient produits,
et aussi démontrer clairement qu'ils étaient suffisamment graves pour
mettre en cause la responsabilité internationale du Nigéria conformé-
ment au droit international.

Il est vrai, comme l’a dit la Cour, que le terme «succinct» ne veut pas
dire «complet», mais il comporte une idée de concision, et c’est une exi-
gence dont le Cameroun n’a pas tenu compte dans ses requêtes. Dans ses
plaidoiries, le Nigéria a soutenu que

«l'Etat défendeur et la Cour doivent, au minimum, connaître quatre
choses: les faits essentiels constitutifs de l’incident qui se serait pro-
duit, quand celui-ci est censé s’être produit, plus précisément où il
est censé avoir eu lieu (en particulier par rapport à toute frontière
pertinente), et pourquoi doit-on considérer que la responsabilité inter-
nationale du défendeur est engagée en raison de l’incident» (CR 98/2,
p- 28).

Dans ses exposés, le Cameroun a déclaré que, pour établir la respon-
sabilité du Nigéria, ses requêtes ne contenaient que des «indications» sur
la nature d’une telle responsabilité, et que les allégations qui y figuraient
seraient développées lors de l’examen de l’affaire au fond.

Quelles que soient les «indications» que peut contenir une telle décla-
ration, celle-ci doit être suffisamment claire quant à la nature de la res-
ponsabilité du Nigéria. Et comme le Cameroun n’a pas été assez clair à
cet égard, la Cour n’aurait pas dû rejeter la sixième exception prélimi-
naire du Nigéria.

VI. LA SEPTIÈME EXCEPTION PRÉLIMINAIRE

La septième exception préliminaire du Nigéria est ainsi formulée: «II
n'existe pas de différend juridique concernant la délimitation de la fron-
tière maritime entre les deux Parties qui se préterait actuellement à une déci-
sion de la Cour.» (Exceptions préliminaires du Nigéria, vol. I, p. 113.)
A l’appui de sa thèse, le Nigéria a fait valoir les deux motifs suivants:

141
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 413

«1) il n’est pas possible de déterminer la frontière maritime avant de
se prononcer sur le titre concernant la presqu’ile de Bakassi;

2) dans l'éventualité où la question du titre concernant la pres-
qu’ile de Bakassi serait réglée, les demandes concernant les ques-
tions de délimitation maritime ne seront pas recevables faute
d’action suffisante des Parties pour effectuer, sur un pied d’égalité,
une délimitation «par voie d’accord conformément au droit inter-
national.» (Exceptions préliminaires du Nigéria, vol. I, p. 113.)

Concernant le premier argument, je suis d’accord avec la Cour
lorsqu’elle conclut qu’il s’agit simplement d’une question de méthode. Il
est vrai que la Cour détermine sa procédure et pourrait facilement orga-
niser sa procédure judiciaire de manière à traiter d’abord des différends
terrestres, puis du différend maritime. Effectivement, cela ne me semble
pas donner lieu à une exception préliminaire, et c’est donc à juste titre
que cet argument a été rejeté.

Toutefois, je ne souscris pas à la conclusion à laquelle la Cour est par-
venue sur le second volet de la septième exception préliminaire du Nigé-
ria. En l’occurrence, la question qui se pose est importante en droit inter-
national, car elle se rapporte aux dispositions de la convention des
Nations Unies de 1982 sur le droit de la mer. A ce sujet, le Nigéria sou-
tient que la demande concernant la délimitation maritime est irrecevable
en l’absence d’une négociation et d’un accord des Parties, sur un pied
d'égalité, pour procéder à une délimitation. En d’autres termes, le Nigéria
fait valoir que le Cameroun a omis de rechercher tout d’abord un accord
sur la délimitation, fondé sur le droit international tel qu’il découle des
principes et dispositions de la convention des Nations Unies de 1982 sur
le droit de la mer. Les dispositions pertinentes sont les articles 74 et 83.
Les paragraphes 1 et 2 de l’article 74 se lisent comme suit:

«1. La délimitation de la zone économique exclusive entre Etats
dont les côtes sont adjacentes ou se font face est effectuée par voie
d'accord conformément au droit international tel qu’il est visé à l’ar-
ticle 38 du Statut de la Cour internationale de Justice, afin d'aboutir
à une solution équitable.

2. S'ils ne parviennent pas à un accord dans un délai raisonnable,
les Etats concernés ont recours aux procédures prévues à la par-
tie XV.» (Les italiques sont de moi.)

Les paragraphes 1 et 2 de l’article 83 disposent que:

«1. La délimitation du plateau continental entre Etats dont les
côtes sont adjacentes ou se font face est effectuée par voie d'accord
conformément au droit international tel qu’il est visé à Particle 38 du
Statut de la Cour internationale de Justice, afin d'aboutir à une solu-
tion équitable.

2. S'ils ne parviennent pas à un accord dans un délai raisonnable,

142
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 414

les Etats concernés ont recours aux procédures prévues à la par-
tie XV.» (Les italiques sont de moi.)

Les dispositions des deux articles qui sont citées ci-dessus sont similaires,
mais l’un d’eux traite de la zone économique exclusive (art. 74) et l’autre de
la question du plateau continental (art. 83). En outre, les deux Parties ont
signé la convention et l’ont également ratifiée. La question qui se pose, en ce
cas, est celle de savoir si ces dispositions les lient l’une et l’autre. A mon
avis, cela ne fait aucun doute. Avant d’introduire une instance devant la
Cour, les deux Parties doivent, à titre de condition préalable, s’efforcer véri-
tablement de s’entendre pour régler leur différend relatif à la frontière mari-
time, et ce n’est que faute de parvenir à un accord que cette question pour-
rait être portée devant la Cour. Ces dispositions s'imposent bien aux deux
Parties. Pour sa part, le Cameroun soutient qu'aucune condition impérieuse
ne l’obligeait à négocier ou à parvenir à un accord avant de déposer une
requête auprès de la Cour. Il a également déclaré que des tentatives ont été
faites pour parvenir à un accord, mais qu’elles sont restées vaines. Si l’on
peut dire que les Parties se sont efforcées de négocier et de s’entendre sur la
délimitation de leur frontière maritime jusqu’au point G, rien ne prouve en
revanche qu’elles aient terité de parvenir à un tel accord concernant leur
différend maritime au-delà de ce point. Ainsi, l'introduction d’une instance
devant la Cour sans avoir respecté les dispositions de la convention sur le
droit de la mer énoncées ci-dessus constitue une omission très grave, qui
rend irrecevable une telle requête. En tout état de cause, la Cour, confor-
mément à l’article 38 de son Statut, doit appliquer le droit international et
«les conventions internationales, soit générales, soit spéciales...» (par 1 a)).
Telle a toujours été la situation en droit international général, et la Cour
l’a affirmé pour la première fois en 1969 dans les affaires du Plateau conti-
nental de la mer du Nord, où elle a souligné dans les termes suivants que
la possibilité de négocier devait avoir été donnée aux parties:

«les parties sont tenues d’engager une négociation en vue de réaliser
un accord et non pas simplement de procéder a une négociation for-
melle comme une sorte de condition préalable à l'application auto-
matique d’une certaine méthode de délimitation faute d’accord; les
parties ont l’obligation de se comporter de telle manière que la négo-
ciation ait un sens» (Plateau continental de la mer du Nord, arrêt,
CIJ. Recueil 1969, p. 47).

Dans l’affaire du Golfe du Maine, la chambre de la Cour a formulé des
lignes directrices claires: un accord doit tout d’abord étre recherché, fai-
sant suite à une négociation menée de bonne foi et dans l’intention réelle
d’aboutir à un résultat positif. Dans son arrêt, la Chambre a ajouté:

«Au cas où, néanmoins, un tel accord ne serait pas réalisable, la
délimitation doit être effectuée en recourant à une instance tierce
dotée de la compétence nécessaire pour ce faire» (Délimitation de la
frontière maritime dans la région du golfe du Maine, C.I.J. Recueil
1984, p. 299).

143
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 415

Il importe donc peu de déterminer s’il s’agit d’une question de procédure
ou de fond. En effet, il est clair qu'avant tout recours à une instance
tierce les parties doivent négocier et rechercher de bonne foi un accord.
En tout état de cause, je suis tout à fait persuadé que, en ne remplissant
pas la condition préalable de négociation et de recherche d’un accord, le
Cameroun a manqué de satisfaire à une exigence de fond et pas simple-
ment à une exigence purement procédurale. Ce n’est pas là une question
de compétence en vertu du paragraphe 2 de l’article 36 du Statut mais
une question de recevabilité. Ma conclusion est que la requête du Came-
roun n’est pas recevable pour ce qui a trait au différend sur la frontière
maritime.

VII. LA HUITIÈME EXCEPTION PRÉLIMINAIRE

La dernière exception préliminaire du Nigéria me semble judicieuse
et j'estime qu’elle aurait dû être retenue par la Cour. Malheureusement,
celle-ci l’a également rejetée. En l’occurrence, le Nigéria soutient que: «la
question de la délimitation maritime met nécessairement en cause les
droits et les intérêts d’Etats tiers et la demande à ce sujet est irrecevable»
(exceptions préliminaires du Nigéria, vol. I, p. 133). Il explique que cinq
Etats sont concernés dans la zone du golfe de Guinée, qui présente une
«nette concavité». Ces Etats sont la Guinée équatoriale, le Gabon, Sao
Tomé-et-Principe et les deux Parties à l'instance. Dans son argumenta-
tion, le Nigéria s’efforce de distinguer et de différencier la situation qui
prévaut en l’instance de celle d’autres affaires comme le Différend fron-
talier, le Plateau continental (Jamahiriya arabe libyennel Malte) et
l'affaire du Plateau continental (Tunisiel Jamahiriya arabe libyenne).
Pour sa part, le Cameroun soutient le contraire, c’est-à-dire que toutes
ces affaires sont pertinentes et qu’elles constituent des précédents à suivre
en l'espèce. En outre, il invoque les dispositions de l’article 59 en soute-
nant qu'un arrêt en l’espéce ne serait obligatoire que pour les Parties, à
exclusion de tout autre Etat.

Cette exception préliminaire a pour objet la délimitation maritime au-
dela du point G, qui se rapporte a la zone économique exclusive. Certes,
une opération de délimitation entre les Parties pourrait ne pas affecter les
intéréts d’Etats tiers en tant que tels mais, dans ce cas particulier, il est
difficile de procéder à une quelconque délimitation maritime au-delà du
point G sans mettre en cause les intérêts d'Etats tiers, particulièrement la
Guinée équatoriale et Sao Tomé-et-Principe. Conformément à la juris-
prudence de la Cour, celle-ci ne saurait trancher un différend entre deux
parties sans le consentement des Etats dont les intérêts sont directement
en jeu, à moins qu’ils n’interviennent dans l’affaire.

C’est pour toutes ces raisons que la Cour devrait rejeter la requête
du Cameroun fondée sur la délimitation maritime de la zone au-delà du
point G, et qu’elle devrait retenir la huitième exception préliminaire du
Nigéria.

144
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 416

VIII. LA DEUXIÈME EXCEPTION PRÉLIMINAIRE
ET LA PREMIÈRE PARTIE DE LA SEPTIÈME EXCEPTION PRÉLIMINAIRE

En revanche, je souscris à la décision de la Cour de rejeter la deuxième
exception préliminaire du Nigéria, selon laquelle pendant les vingt-quatre
ans qui ont précédé le dépôt de la requête camerounaise les deux Parties
ont reconnu l'obligation de régler tous leurs différends frontaliers au
moyen des «mécanismes bilatéraux existants», ce qui constitue un accord
implicite, empêchant le Cameroun d’invoquer la juridiction de la Cour.
Compte tenu de tous les faits présentés par les deux Parties à l’instance,
j'estime que le Cameroun n’est pas empêché d’invoquer la juridiction de
la Cour et que cette obligation ne saurait l'emporter sur les dispositions
de l’article 33 de la Charte, qui permet aux Parties de rechercher un règle-
ment de leur différend «par voie de négociation, d'enquête, de médiation,
de conciliation, d’arbitrage, de règlement judiciaire ... ou par d’autres
moyens pacifiques de leur choix». En outre, le Nigéria a fait valoir ses
griefs relatifs à l'incident armé de 1981 auprès de l'Organisation de l’unité
africaine. Dans ces circonstances, il est difficile de convenir avec le Nigé-
ria qu'il s’agit ici d’un cas de pacta sunt servanda ou d’une situation
d’estoppel.

Enfin, comme je l’ai déjà indiqué, je souscris à la décision de la Cour,
selon laquelle la première partie de la septième exception préliminaire du
Nigéria porte sur une question de méthode. C’est donc à juste titre que la
Cour a rejeté cette exception, que je trouve peu convaincante.

CONCLUSION

La conclusion générale à laquelle je suis parvenu concernant les huit
exceptions préliminaires soulevées par le Nigéria est que, alors que je
souscris dans l’ensemble aux décisions de la Cour sur la deuxième excep-
tion préliminaire ainsi que sur la première partie de la septième, je suis en
revanche en désaccord avec les décisions de la Cour sur la première, la
troisième, la quatrième, la cinquième, la sixième, la deuxième partie de la
septième et la huitième exception préliminaire, respectivement.

Comme je l’ai déjà dit, la plus importante de toutes les exceptions sou-
levées par le Nigéria, est la première, qui se rapporte à l’article 36 du Sta-
tut, et en particulier à ses paragraphes 2 et 4. Il va sans dire que la Cour
n'aurait pas eu à examiner les sept autres exceptions préliminaires si elle
avait retenu la première.

Je suis également d’avis que l'affaire du Droit de passage sur territoire
indien n’est plus un précédent satisfaisant. En 1957, lorsque la Cour a eu
pour la première fois l’occasion d'interpréter les dispositions du para-
graphe 4 de l’article 36 de son Statut, elle a consacré de façon claire et
effective la position juridique quant au dépôt d’une déclaration d’accepta-
tion de sa compétence comme une condition préalable à l’invocation de

145
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 417

cette compétence, mais elle n’en a pas fait de même pour ce qui concerne
la deuxième condition préalable, à savoir la transmission de copies de ces
instruments à tous les Etats Membres. C’est précisément cette lacune que
la Cour était appelée à combler en l’espèce, mais elle ne l’a pas fait.
C'était pour la Cour une occasion unique de veiller à ce qu’aucun Etat ne
puisse être traduit devant elle malgré lui, sans y avoir véritablement
consenti. Cette éventualité pourrait ne pas être dans l’intérêt de la paix au
sein de cette enclave. La plupart des affaires de cette nature ont été por-
tées devant la Cour par voie de compromis et il aurait été préférable que
la Cour persuade les Parties de la saisir de cette manière. Ce n’est pas la
première fois qu’elle l'aurait fait, compte tenu de ce qui s’est passé dans
l'affaire de Délimitation maritime et questions territoriales entre Qatar et
Bahreïn. D’autres considérations décisives justifieraient que la Cour
fasse preuve de prudence. Le fait que le Cameroun recherche une déli-
mitation de toute sa frontière maritime et terrestre avec le Nigéria,
qu’il y ait eu des allégations et des contre-allégations relatives à des inci-
dents frontaliers et que les Parties ont chargé différentes commissions de
procéder sur le terrain à la démarcation et à la délimitation de la frontière
et au règlement pacifique des différends — voilà autant de raisons déter-
minantes qui auraient dû inciter la Cour à demander aux Parties de la
saisir par voie de compromis.

En outre, il est essentiel que la Cour fasse preuve de rigueur en traitant
de cette question pour s’assurer que la paix régnera dans cette région au
terme de la présente affaire. A cet égard, il y a également lieu de procéder
avec circonspection pour veiller à ce que l’exercice par la Cour de sa com-
pétence ne soit pas vain dans l’hypothèse où, par exemple, ce qui est
demandé à la Cour devrait en fin de compte être accompli par la commis-
sion du bassin du lac Tchad.

Enfin, s'agissant d’affaires entre Etats, il convient de respecter les prin-
cipes généraux du droit international tels qu’exprimés au paragraphe 1 de
Particle 2 de la Charte (concernant le principe de l'égalité souveraine des
Etats Membres). Comme il a été dit ci-dessus, la compétence de la Cour
repose sur le consentement véritable des parties et il ne devrait jamais être
dérogé à ce principe fondamental. Comme M. Chagla l’a fait observer
dans l’opinion dissidente qu’il a jointe à l’arrêt dans l'affaire du Droit de
passage sur territoire indien:

«J'aimerais faire une observation d’ordre général relative a la
question de Ja juridiction de la Cour. Il a été soutenu qu’un bon juge
élargit sa compétence. Cette affirmation peut étre vraie lorsqu’il
s’agit d’un juge dans un tribunal régi par le droit interne; elle ne l’est
certainement pas de la Cour internationale. La base même de la juri-
diction de cette dernière est la volonté de l'Etat, et cette volonté doit
clairement démontrer que celui-ci a accepté la juridiction de la Cour
à l’égard de tout différend ou de toute catégorie de différends. Pour
cette raison, tandis qu’un tribunal de droit interne peut interpréter
libéralement les dispositions juridiques lui conférant compétence, la

146
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. AJIBOLA) 418
Cour internationale, au contraire, doit interpréter strictement les dis-
positions du Statut et du Réglement et ies instruments signés par les
Etats, afin de déterminer si ’Etat qui a soulevé une exception à sa
compétence l’a, en fait, acceptée.» (CL J. Recueil 1957, p. 180.)

(Signé) Bola AJIBOLA.

147
